DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-9, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cesarini et al. (US 5,833,692) in view of Kusunoki et al. (US 5,529,580).
Regarding claim 1, an invention relating to a surgical cutting device, Cesarini discloses (Figs. 8-14) a method of performing a surgical procedure with a surgical tool assembly, the method comprising: inserting a surgical tool (210) into a passage of a patient (Col. 7, lines 28-38 & Col. 13, lines 36-38), the surgical tool including a main unit [i.e. surgical device (Col. 10, lines 6-10)] and a first rigid sheath (212 & 286), the main unit including: an inner tube (214) having a first end (232) and a second end (230), the inner tube including a cutting surface (215) at the first end and a flexible portion (226) located between the first end and the second end; and an outer tube (216) having a first end (264) and a second end (262), the outer tube including a cutting window (213) at the first end and a flexible portion (228) located between the first end and the second end, the inner tube received within the outer tube so as to align the cutting surface of the inner tube with the cutting window of the outer tube [i.e. alignment of sharpened and serrated edges of inner and outer tube during periodic exposure of element 15 when inner element is rotated] (Col. 10, lines 6-10), the first rigid sheath disposed over the main unit (Col. 10, lines 4-6 & lines 15-20), the first rigid sheath having a first end (220) and a second end (see annotated figure below), the cutting window extending beyond an opening of the first end of the first rigid sheath (Fig. 9). However, Cesarini fails to disclose removing the surgical tool from the passage of the patient; completely removing the main unit from the first rigid sheath; inserting the main unit into a second rigid sheath, the second rigid sheath having a first end and a second end, the second rigid sheath having a shape that is different from a shape of the first rigid sheath; and inserting the surgical tool comprised of the main unit and the second rigid sheath into the passage of the patient.

    PNG
    media_image1.png
    334
    510
    media_image1.png
    Greyscale

In the same field of endeavor, which is a surgical cutter device, Kusunoki teaches (Figs. 7 & 9a-d) removing a surgical tool (1) from the passage of the patient; completely removing a main unit (71) from a first rigid sheath [i.e. outer tube 64a, 64b, 64c, or 64d]; inserting the main unit into a second rigid sheath [i.e. one  of the remaining outer tubes], the second rigid sheath having a first end and a second end [i.e. distal and proximal and distal ends], the second rigid sheath having a shape that is different from a shape of the first rigid sheath; and inserting the surgical tool comprised of the main unit and the second rigid sheath into the passage of the patient (Col. 7, lines 21-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Cesarini to have the method steps: removing the surgical tool from the passage of the patient; completely removing the main unit from the first rigid sheath; inserting the main unit into a second rigid sheath, the second rigid sheath having a first end and a second end, the second rigid sheath having a shape that is different from a shape of the first rigid sheath; and inserting the surgical tool comprised of the main unit and the second rigid sheath into the passage of the patient. Doing so would allow the part to be resected to be reached and resected (Col. 7, lines 40-42), as taught by Kusunoki.
Regarding claim 5, Cesarini, as modified by Kusunoki, discloses further comprising: respectively coupling the first and second rigid sheaths to the main unit to adjust a radial orientation of the cutting window relative to a longitudinal axis of the rigid sheath [see Kusunoki Col. 7, lines 21-42].
Regarding claim 6, Cesarini, as modified by Kusunoki, discloses the method of claim 1. Cesarini further discloses wherein the flexible portion of the inner tube and the flexible portion of the outer tube are radially, symmetrically bendable about a longitudinal, central axis (Col. 10, lines 30-44).
Regarding claim 7, Cesarini, as modified by Kusunoki, discloses wherein the first rigid sheath is straight and the second rigid sheath has a curved portion near its first end [see Kusunoki figure 9a and figure 9b].
Regarding claim 8, Cesarini, as modified by Kusunoki, discloses wherein an angle of the curved portion is 30° [see Kusunoki figure 9b].
Regarding claim 9, Cesarini, as modified by Kusunoki, discloses wherein the first and second rigid sheaths each have curved portions near their first ends, the curved portion of the first rigid sheath having an angle of curvature that is different from an angle of curvature of the curved portion of the second rigid sheath [see Kusunoki figure 9b and figure 9d].
Regarding claim 13, Cesarini, as modified by Kusunoki, discloses the method of claim 1. Cesarini further discloses wherein the first rigid sheath includes a connector (290a-h) that is located at the second end of the first rigid sheath and has an outer diameter equal to or smaller than a central portion of the first rigid sheath between the first end and the second end of the first rigid sheath (see annotated figure below).

    PNG
    media_image2.png
    384
    870
    media_image2.png
    Greyscale

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cesarini et al. (US 5,833,692) in view of Kusunoki et al. (US 5,529,580) as applied to claim 1 above, and further in view of Estabrook et al. (US 5,346,502).
Regarding claim 2, Cesarini, as modified by Kusunoki, discloses the method of claim 1.  However, Cesarini fails to disclose wherein a first tapered portion of the rigid sheath extends from the first end of the rigid sheath for a first tapered distance along the rigid sheath, the first tapered portion having a diameter smaller than a diameter of a central portion of the rigid sheath.
In the analogous art of surgical cutting devices, Estabrook teaches (Figs. 1 & 8F) a first tapered portion (A, see annotated figure below) of a sheath (20) extends from the first end of the rigid sheath for a first tapered distance along the rigid sheath, the first tapered portion having a diameter smaller than a diameter of a central portion (B, see annotated figure below) of the rigid sheath.

    PNG
    media_image3.png
    131
    306
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Cesarini, in view of Kusunoki, to have wherein a first tapered portion of the rigid sheath extends from the first end of the rigid sheath for a first tapered distance along the rigid sheath, the first tapered portion having a diameter smaller than a diameter of a central portion of the rigid sheath. Doing so would allow unwanted vibrations to be damped out by the sheath (Col. 3, lines 38-39), as taught by Estabrook.
Regarding claim 3, Cesarini, as modified by Kusunoki and Estabrook, discloses wherein a second tapered portion of the rigid sheath extends from the second end of the rigid sheath for a second tapered distance along the rigid sheath, the second tapered portion having a diameter smaller than the diameter of the central portion of the rigid sheath [see Estabrook annotated figure 8F below].

    PNG
    media_image4.png
    188
    431
    media_image4.png
    Greyscale

Regarding claim 4, Cesarini, as modified by Kusunoki and Estabrook, discloses wherein an untapered portion [i.e. central portion] of the rigid sheath extends between the first tapered portion and the second tapered portion, the untapered portion having a larger diameter than the first and second tapered portions [see Estabrook annotated figure 8F below].

    PNG
    media_image5.png
    188
    434
    media_image5.png
    Greyscale

Claims 10-12 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cesarini et al. (US 5,833,692) in view of Kusunoki et al. (US 5,529,580) as applied to claim 1 above, and further in view of Cesarini et al. (US 5,346,502).
Regarding claim 10, Cesarini, as modified by Kusunoki, discloses the method of claim 1. Cesarini further discloses (Figs. 11-13) wherein: the outer tube includes a first connector (256) located directly on the outer tube adjacent to the second end of the outer tube such that the flexible portion of the outer tube is located between the first connector and the first end of the outer tube (Fig. 11); and the first rigid sheath includes a second connector (290a-h) that is located at the second end of the first rigid sheath (Col. 13, lines 5-8) and has an outer diameter equal to or smaller than a central portion of the first rigid sheath between the first end and the second end of the first rigid sheath (see annotated figure below). However, Cesarini fails to further disclose the first connector when connected to the second connector detachably couples the first rigid sheath to the outer tube.
  
    PNG
    media_image6.png
    403
    755
    media_image6.png
    Greyscale

	In an another embodiment, Cesarini teaches (Figs. 15-19) wherein: an outer tube (416) includes a first connector (432) located directly on the outer tube adjacent to a second end (262) of the outer tube such that a flexible portion (228) of the outer tube is located between the first connector and a first end (264) of the outer tube (Col. 15, lines 3-11); and a first rigid sheath (412 & 430) includes a second connector that is located at the second end of the first rigid sheath and has an outer diameter equal to or smaller than a central portion of the first rigid sheath between the first end and the second end of the first rigid sheath (see annotated figure below), the first connector when connected to the second connector detachably couples the first rigid sheath to the outer tube [Note, the elements 478 of the second connector snap fits with an annular groove and elements 440 is sufficiently flexible to expand outwardly and then return to their original position as elements 478 are passed over the ridges 470 and 478, hence the connectors are detachably coupled] (Col. 17, lines 6-31).
 
    PNG
    media_image2.png
    384
    870
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Cesarini, in view of Kusunoki, to have the first connector when connected to the second connector detachably couples the first rigid sheath to the outer tube. Doing so would allow the user to temporarily lock the instrument in any selected rotational orientation to avoid accidental rotation (Col. 14, lines 66-67 & Col. 15, lines 1-2), as taught by an another embodiment of Cesarini.
Regarding claim 11, Cesarini, as modified by Kusunoki and another embodiment of Cesarini, discloses wherein the first rigid sheath is constrained against rotation relative to the outer tube when the first and second connectors are coupled to each other [i.e. locked see the other embodiment of Cesarini Col. 17, lines 20-31).
Regarding claim 12, Cesarini, as modified by Kusunoki and another embodiment of Cesarini, discloses (Figs. 15-19) wherein: the first connector is a protrusion [see the other embodiment of Cesarini figure 16 elements 474, 476]; and the second connector includes a plurality of slots that extend in a longitudinal direction of the first rigid sheath and that pass entirely through a thickness of a wall defining the rigid sheath from an inner surface of the wall to an outer surface of the wall [see the other embodiment of Cesarini figures 15-17 elements 442].
Regarding claim 14, Cesarini, as modified by Kusunoki, discloses the method of claim 1. Cesarini further discloses (Figs. 11-13) wherein: the outer tube includes a first connector (256) located on the outer tube adjacent to the second end of the outer tube such that the flexible portion of the outer tube is located between the first connector and the first end of the outer tube (Fig. 11); the first rigid sheath includes a second connector (290a-h) located adjacent to the second end of the first rigid sheath (Col. 13, lines 5-8); and one of the first and second connectors includes a plurality of individually selectable engagement members (290a-h or 292a-h), and the other of the first and second connectors includes an engaging member that is selectively engaged with one of the engagement members to select a desired radial orientation of the cutting window (290a-h or 292a-h; Col. 13, lines 5-35). However, Cesarini fails to disclose the first connector when connected to the second connector detachably couples the rigid sheath to the outer tube.
In another embodiment, Cesarini teaches (Figs. 15-19) wherein: an outer tube (416) includes a first connector (432) located on the outer tube adjacent to a second end (262) of the outer tube such that a flexible portion (228) of the outer tube is located between the first connector and a first end (264) of the outer tube (Col. 15, lines 3-11); a first rigid sheath (412 & 430) includes a second connector located adjacent to the second end of the first rigid sheath (see annotated figure below), the first connector when connected to the second connector detachably couples the rigid sheath to the outer tube [Note, the elements 478 of the second connector snap fits with an annular groove and elements 440 is sufficiently flexible to expand outwardly and then return to their original position as elements 478 are passed over the ridges 470 and 478, hence the connectors are detachably coupled] (Col. 17, lines 6-31); and one of the first and second connectors includes a plurality of individually selectable engagement members (474 & 476 or 442 & 478), and the other of the first and second connectors includes an engaging member that is selectively engaged with one of the engagement members to select a desired radial orientation of the cutting window (474 & 476 or 442 & 478; Col. 17, lines 20-31; Fig. 15).
 
    PNG
    media_image7.png
    366
    532
    media_image7.png
    Greyscale
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Cesarini, in view of Kusunoki, to have the first connector when connected to the second connector detachably couples the rigid sheath to the outer tube. Doing so would allow the user to temporarily lock the instrument in any selected rotational orientation to avoid accidental rotation (Col. 14, lines 66-67 & Col. 15, lines 1-2), as taught by another embodiment of Cesarini.
Regarding claim 15, Cesarini, as modified by Kusunoki, discloses the method of claim 1. Cesarini further discloses wherein: the outer tube includes a first connector (256) located directly on the outer tube adjacent to the second end of the outer tube such that the flexible portion of the outer tube is located between the first connector and the first end of the outer tube (Fig. 11); and the second rigid sheath includes a second connector (290a-h) [Note, the second ridged sheath of Kusunoki would obviously have the same connector as the first rigid sheath of Cesarini in order to be assembled with the main unit of Cesarini] that is located at the second end of the second rigid sheath and has an outer diameter equal to or smaller than a central portion of the second rigid sheath between the first end and the second end of the second rigid sheath (see annotated figure below). However, Cesarini fails to disclose the first connector when connected to the second connector detachably couples the second rigid sheath to the outer tube.

    PNG
    media_image6.png
    403
    755
    media_image6.png
    Greyscale

In an another embodiment, Cesarini teaches (Figs. 15-19) wherein: an outer tube (416) includes a first connector (432) located directly on the outer tube adjacent to a second end (262) of the outer tube such that a flexible portion (228) of the outer tube is located between the first connector and a first end (264) of the outer tube (Col. 15, lines 3-11); and a rigid sheath (412 & 430) includes a second connector that is located at the second end of the second rigid sheath and has an outer diameter equal to or smaller than a central portion of the second rigid sheath between the first end and the second end of the second rigid sheath (see annotated figure below), the first connector when connected to the second connector detachably couples the second rigid sheath to the outer tube [Note, the elements 478 of the second connector snap fits with an annular groove and elements 440 is sufficiently flexible to expand outwardly and then return to their original position as elements 478 are passed over the ridges 470 and 478, hence the connectors are detachably coupled] (Col. 17, lines 6-31).
 
    PNG
    media_image8.png
    316
    717
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Cesarini, in view of Kusunoki, to have the first connector when connected to the second connector detachably couples the second rigid sheath to the outer tube. Doing so would allow the user to temporarily lock the instrument in any selected rotational orientation to avoid accidental rotation (Col. 14, lines 66-67 & Col. 15, lines 1-2), as taught by another embodiment of Cesarini.
Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cesarini et al. (US 5,833,692) in view of Kusunoki et al. (US 5,529,580) as applied to claim 1 above, and further in view of Alvarez et al. (US 2004/0059363).
Regarding claim 16, Cesarini, as modified by Kusunoki and another embodiment of Cesarini, discloses further comprising: after inserting the main unit into the second rigid sheath, moving the second rigid sheath axially over the outer tube until one of the first connector and the second connector extends through an opening [i.e. space between tabs 474 and 476] in the other of the first connector and the second connector [see the other embodiment of Cesarini Col. 17, lines 20-31; and note that the main unit has to be inserted into a rigid sheath before elements 430 and 432 can be temporally locked]. However, Cesarini fails to further disclose the method step of then rotating the second rigid sheath in a circumferential direction for a distance to connect the first connector and the second connector.
In the same field of endeavor, which is surgical cutting devices, Alvarez teaches rotating the rigid sheath in a circumferential direction for a distance to connect the first connector and the second connector (Par. 0033). Note, Alvarez teaches a bayonet connection that requires axial and rotational movement to lock the orientation of the device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Cesarini, in view of Kusunoki and the other embodiment of Cesarini, to have the method step of then rotating the second rigid sheath in a circumferential direction for a distance to connect the first connector and the second connector. Doing so would hold the outer hub [i.e. first connection], and therefore the rest of the cutting accessory [i.e. main unit], to the handpiece [i.e. rigid sheath] (Par. 0033), as taught by Alvarez.
Regarding claim 17, Cesarini, as modified by Kusunoki, the other embodiment of Cesarini, and Alvarez, discloses wherein the outer tube of the main unit cannot rotate relative to the second rigid sheath when the first and second connectors are coupled to each other [see the other embodiment of Cesarini Col. 15, lines 24-26 & Col. 17, lines 20-31].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/              Examiner, Art Unit 3771                                                                                                                                                                                          
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771